 


110 HR 5833 IH: To amend title 28, United States Code, to provide for the direct payment of attorney fees and costs to the attorney representing a prevailing party in certain Social Security Disability Insurance and Supplemental Security Income claims, and for other purposes.
U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5833 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2008 
Mr. DeFazio introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide for the direct payment of attorney fees and costs to the attorney representing a prevailing party in certain Social Security Disability Insurance and Supplemental Security Income claims, and for other purposes. 
 
 
1.Payment of Fees and Costs to the Attorney in certain Social Security Act claimsSection 2412 of title 28, United States Code, is amended by adding at the end the following: 
 
(g)In a civil action brought under section 205(g) of the Social Security Act (42 U.S.C. 405(g)) in which a prevailing party other than the United States is represented by an attorney, any costs and fees awarded under this section to such prevailing party— 
(1)shall be paid directly to the attorney representing the prevailing party; and  
(2)shall not be subject to offset under section 3716 of title 31, United States Code, due to a claim of the United States against the prevailing party. . 
 
